Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jeanette Torrella,
Petitioner,
v.
The Inspector General.
Docket No. C-12-1293
Decision No. CR2937

Date: September 30, 2013

DECISION

The Inspector General (I.G.) of the U.S. Department of Health and Human Services
(HHS) notified Petitioner, Jeanette Torrella, that she was being excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of five years under 42 U.S.C. § 1320a-7(a)(1). For the reasons stated
below, I conclude that the I.G. has a basis for excluding Petitioner from program
participation and that the five-year exclusion is mandated by law.

I. Background

By letter dated August 31, 2012, the I.G. notified Petitioner that she was being excluded
from Medicare, Medicaid, and all federal health care programs for a minimum period of
five years pursuant to section 1320a-7(a)(1). The I.G. advised Petitioner that the
exclusion was based on her conviction in the Eleventh Judicial Circuit Court in and for
Miami-Dade County, Florida, of a criminal offense related to the delivery of an item or
service under the Medicare or a state healthcare program, including the performance of
management or administrative services relating to the delivery of items or services, under
any such program. Request for Hearing (RFH), Exhibit (Ex.) A at 1.
Petitioner timely filed her RFH and this case was assigned to me for hearing and
decision. On October 24, 2012, I convened a prehearing conference by telephone, the
substance of which is summarized in my Order and Schedule for Filing Briefs and
Documentary Evidence (Order) of that same date. See 42 C.F.R. § 1005.6. Pursuant to
the Order, the I.G. submitted its brief (I.G. Br.) together with five exhibits (I.G. Exs. 1-5).
Petitioner submitted a response brief (P. Br.) together with two exhibits (P. Exs. 1-2).
The L.G. submitted its reply brief together with I.G. Ex. 6. On February 28, 2013, I
afforded Petitioner an opportunity to provide her written direct testimony; Petitioner
submitted that testimony as P. Ex. 3. See 42 C.F.R. § 1005.16(b). On April 8, 2013, the
1.G. indicated it did not wish to cross-examine Petitioner. On May 31, 2013, I issued an
order directing the parties to provide me with supplemental briefing on whether
Petitioner’s conviction for compounding a felony (a crime under Florida law that is
related to the obstruction of justice) has a sufficient nexus to the delivery of an item or
service under Medicare, Medicaid or another state health care program. The I.G.
submitted its brief along with LG. Ex. 7. Petitioner filed her supplemental brief. In the
absence of an objection, I admit into evidence I.G. Exs. 1-7 and P. Exs. 1-3. Because I
have admitted Petitioner’s written testimony into the record and the LG. declined to
cross-examine Petitioner, an in-person hearing is unnecessary. Therefore, I issue this
decision on the basis of the written record.

II. Issue

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs pursuant
to 42 U.S.C. § 1320a-7(a)(1). See 42 C.F.R. § 1001.2007(a)(1)-(2).

III. Findings of Fact, Conclusions of Law, and Analysis!

HHS must exclude an individual from participation in Medicare, Medicaid or all other
federally-funded health care programs if the individual was convicted under federal or
state law of a criminal offense related to the delivery of an item or service under
Medicare or a state health care program. 42 U.S.C. § 1320a-7(a)(1).

The essential elements necessary to support an exclusion based on 42 U.S.C. § 1320a-
7(a)(1) are: (1) the individual to be excluded must have been convicted of a criminal
offense; and (2) the criminal offense must have been related to the delivery of an item or
service under Title XVIII of the Social Security Act (Medicare) or any state health care
program. A state health care program includes Medicaid. 42 U.S.C. § 1320a-7(h)(1);
42 C.F.R. § 1001.2 (definition of State health care program).

' My findings of fact and conclusions of law are set forth in italics and bold font.
A, Petitioner pled guilty to two counts of compounding a felony and was
ordered to pay restitution of $13,929.86 to the Florida Medicaid Fraud Control
Unit.

In 2010, Petitioner, a speech language pathologist licensed in the state of Florida, was
charged in the state of Florida with Medicaid Fraud/Filing a False Claim (Count 13),
Grand Theft over $300 (Count 14), and Conspiracy to Commit Medicaid Fraud/Filing
False Claim (Count 15). I.G. Exhibit (Ex.) 6, at 9. Petitioner is also named in Count 24
as a confederate of Miriam Gonzalez, who was charged with Conspiracy to Commit
Medicaid Fraud/Filing False Claims. I.G. Ex. 6, at 7-8. In her written testimony,
Petitioner denied knowledge or direct involvement in the fraudulent billing of Medicaid.
Petitioner’s (P.) Ex. 3.

In 2012, the charges were amended and Petitioner pled guilty to two counts of
compounding a felony pursuant to Florida Statute (F.S.), section 843.14. LG. Exs. 1, at
2; 2, at 4. Under the terms of the plea agreement, Petitioner agreed to cooperate with
prosecutors, which included providing a statement to investigators, and paying restitution
of $13,929.86 to the Florida Medicaid Fraud Control Unit. I.G. Ex. 1, at 2-3. The state
court ratified the plea agreement, indicated an intention to sentence Petitioner
consistently with that agreement, and ordered her to pay $13,929.86 to the Medicaid
Fraud Control Unit as restitution. I.G. Exs. 3; 4.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(1).

Under section 1320a-7(a)(1), Petitioner must be “convicted of a criminal offense.” For
the purposes of a violation under section 1320a-7(a)(1), the term “convicted” includes
“when a plea of guilty or nolo contendere by the individual . . . has been accepted by a
Federal, State, or local court” and “when the individual . . . has entered into participation
in a first offender, deferred adjudication . . . where judgment of conviction has been
withheld.” 42 U.S.C. § 1320a-7(i); see also 42 C.F.R. § 1001.2. In the present matter,
Petitioner pled guilty to two violations of F.S. section 843.14 and, as part of that
agreement, received “a withhold of adjudication as to each count... .” IG. Ex. 1, at 1, 3.
Further, the state court ratified the terms of the plea agreement. I. G. Ex. 3. Petitioner
does not dispute that she was convicted of a criminal offense. P. Br. at 1. Therefore, I
conclude that Petitioner was convicted of a criminal offense within the meaning of
section 1320a-7(a)(1).

C. Petitioner’s conviction requires exclusion under section 42 U.S.C. § 1320a-
7(a)(1) because her criminal conduct related to the delivery of an item or service
under a state health care program (i.e., Medicaid).
In order for Petitioner to be excluded under section 1320a-7(a)(1), Petitioner’s criminal
conviction must be “related to” the delivery of an item or service under Medicaid.
Although the term “related to” is not defined in the statute, it is well established “that an
offense is ‘related to’ the delivery of an item or service under a covered program if there
isa... nexus between the offense and the delivery of an item or service under the
program.” James Randall Benham, DAB No. 2042 (2006) (internal citations omitted);
Cf. Friedman v. Sebelius, 686 F.3d 813, 820 (D.C. Cir. 2012) (describing the phrase
“related to” in another part of section 1320a-7 as “deliberately expansive words,” “the
ordinary meaning of [which] is a broad one,” and one that is not subject to “crabbed and
formalistic interpretation”) (internal quotes omitted). Therefore, to determine whether
Petitioner’s offense is related to the delivery of an item or service under Medicaid, it is
necessary to examine the underlying conviction.

Although Petitioner does not dispute that she was convicted of a criminal offense, she
argues that her conviction was not related to the delivery of an item or service under
Medicaid. P. Br. at 1-3. Petitioner explains that the Florida Medicaid Fraud Control Unit
conducted an investigation into whether claims for reimbursement were properly
submitted for services provided by speech language pathology assistants (SLPAs) who
Petitioner was supervising and for whom services were claimed under her Medicaid
provider number. Petitioner does not dispute that the investigation by the Florida
Medicaid Fraud Control Unit involved whether she billed the Medicaid program under

er Medicaid provider number for unsupervised services of the SLPAs. Petitioner claims
first that she was unaware that under Florida law, services provided by SLPAs may be
billed, at a lower rate, but only if the services provided by the SLPAs were directly
supervised by a licensed speech language pathologist. Petitioner contends that she was
not aware that the claims were being submitted using her Medicaid provider number for
the services of SLPAs, much less that the claims were submitted at the wrong rate. P. Br.
at 2. She states that as part of her plea agreement, the initial allegations of Medicai
Fraud were dismissed and the charges against her were amended to violations of
compounding a felony. P. Br. at 2. Petitioner argues that the offense to which she agreed
to plead guilty “‘is not related to the delivery of an item or service under Medicaid, but
was related to the investigation [of Medicaid fraud and improper billing] conducted in
this case.” P. Br. at 2; see also P. Ex. 1, at 3. She does not dispute that as part of her
negotiated plea agreement, she was ordered to pay restitution to the Florida Medicaid
Fraud Control Unit of $13,929.86. P. Br. at 2.

I agree with Petitioner that she was convicted of a crime that is in the nature of
obstructing an investigation. Further, the only direct statement as to what the criminal
offense involved indicates that she was convicted of a failure to cooperate with the
Florida Medicaid Fraud Control Unit. P. Ex. 1, at 3. In my order for supplemental
briefing, I raised the concern that interpreting section 1320a-7(a)(1) to apply in this case
might have the effect of rendering section 1320a-7(b)(2) (exclusion for a conviction
related to the obstruction of an investigation) superfluous. Therefore, I directed the LG.
to explain how the present case is different from all cases that might only arise under
section 1320a-7(b)(2). The I.G.’s response appeared to primarily focus on the fact that
Petitioner was ordered to pay restitution to the Florida Medicaid Fraud Control Unit in an
amount consistent with the amount of money that Petitioner had been originally charged
with stealing from the Medicaid program. As explained below, I accept the I.G.’s
argument and agree that the order of restitution in this matter serves to meet the “nexus”
requirement for exclusion and to distinguish the current case from other cases that could
only be brought under section 1320a-7(b)(2).”

Although Petitioner was convicted of compounding a felony, “[i]n determining whether
an offense is related to the delivery of an item or service under a covered program such as
Medicaid, ‘[i]t is not the labeling of the offense under the state statute which determines
whether the offense is program-related.”” Lyle Kai, R.Ph., DAB No. 1979 (2005) quoting
Berton Siegel, D.O., DAB No. 1467, at 7 (1994). Therefore, I must look to more than
just the conviction documents to determine if there is a nexus between the criminal
offense and the Medicaid program.

As noted by the I.G., Petitioner was ordered to pay “RESTITUTION in the amount of
$13,929.86 at no less than $500.00 per month to: Office of the Attorney General,
Medicaid Fraud Control Unit.” I.G. Exs. 3; 4. The amount of restitution is consistent
with the amount of money for which Petitioner was charged with Grand Theft from the
Medicaid program.’ I.G. Ex. 6, at 5. This is significant because the order of restitution to
a state Medicaid fraud control unit alone can serve as sufficient evidence of nexus

> In my order for supplemental briefing, I noted that previous exclusions brought under
section 1320a-7(a)(1) that involved a conviction for an obstruction of justice also
included a conviction for another offense on which the exclusion was primarily based.
See Pamela Gail Hill DAB CR347 (1994); William F. Middleton, DAB CR297 (1993).
The present case appeared to be the same as previous exclusions imposed under section
320a-7(b)(2), where the excluded individuals were only convicted of an obstruction of
justice related offense. See Katherine Elaine Turner, DAB CR2030 (2009); Philip J.
Bisig, DAB CR1288 (2005); Nazirul Quayum, D.D.S., DAB CR408 (1995). However, I
find that the present case differs from previous section 1320a-7(b)(2) exclusion cases
because none of those decisions indicate that the excluded individuals were ordered to
pay restitution.

3 In my order for supplemental briefing, I noted that I could not consider, for purposes of
finding a nexus, that Petitioner had been previously charged with Medicaid theft or fraud
because she was not convicted of those charges. In this decision I am not relying on the
previous unproven charges against Petitioner to conclude there is a nexus. However, this
does not mean that I cannot conclude that the basis for an order of restitution is related to
the original charges, thus providing evidence of a nexus between Petitioner’s criminal
conviction and the Medicaid program.

between Petitioner’s conviction and the Medicaid program. Blessing Okuji, DAB
CR2343, at 5 (2011); see also Craig Richard Wilder, DAB No. 2416, at 8 (2011)
(holding that the amount of restitution a petitioner agreed to pay is considered a
reasonable measure of program loss). If an individual has been convicted of a criminal
offense, then proof that any sentence based on that conviction included the payment of
restitution to a protected program or the agency in charge of that program requires that I
find a nexus between the conviction and the delivery of an item or service under the
program. /d.; Alexander Nepomuceno Jamias, DAB CR1480 (2006). Thus, the I.G. has
proven that there is nexus between Petitioner’s conviction and the delivery of items or
services under the Medicaid program.

D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Petitioner informed me that she voluntarily relinquished her Medicaid number and that
she is not a Medicare provider and does not foresee becoming one. She is only
contesting her exclusion because under a new Florida law she will lose her license to
practice as a SLP if she is on the I.G.’s exclusion list. While I sympathize with Petitioner
that Florida law has changed since she pled guilty in her criminal case, I am bound by
applicable federal law. Because I have concluded that a basis exists to exclude Petitioner
pursuant to 42 U.S.C. § 1320a-7(a)(1), Petitioner must be excluded for a minimum period
of five years. 42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2). The statute
does not give me discretion to reduce the length of exclusion below the minimum period
of five years and I conclude that the five-year exclusion imposed by the I.G. is mandated
by statute.

IV. Conclusion
For the foregoing reasons, I sustain the I.G.’s determination to exclude Petitioner from

participating in Medicare, Medicaid, and all federal health care programs for the statutory
five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(1), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

